Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 1 of 17 PageID #: 223



    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                CA: 19-cv-5 WES-PAS\

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


          MEMORANDUM OF LAW IN SUPPORTMOTION FOR
        TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                        INJUNCTION


          This matter is before the Court on the Plaintiff’s Motion for a

    Temporary Restraining Order to stop a foreclosure on January 7, 2019. The

    following facts have been established by an affidavit of the Plaintiff:


           1.     Plaintiff is a resident of the State of Rhode Island with an
    address of 177 Dexter Street, , Providence, Rhode Island. Plaintiff owns
    said real estate located at 177 Dexter Street, Providence, Rhode Island.

         2.    Plaintiff executed a mortgage to Bank of America, N.A. on
    December 22, 2006. A copy is attached as Exhibit A.

           3.    Defendant, Wilmington Trust National Association solely as
    Trustee for the MFRA Trust 2014-2 (“Wilmington Trust”) claims to own
    Plaintiff’s mortgage.

          4.      Defendant, Fay Servicing, LLC (“Fay”) is a limited liability
    company, organized pursuant to the laws of Delaware. It is a debt collector
    and asserts that it is the loan servicer for the Plaintiff’s mortgage. Defendant,


                                            1
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 2 of 17 PageID #: 224



    Bank of America, N.A. is a National Bank. It was the former loan servicer
    for the Plaintiff’s mortgage loan.

    THE DEFENDANT DID NOT COMPLY WITH THE TERMS OF
    PARAGRAPH 22 OF THE MORTGAGE

          Orlans PC (“Orlans”) without signing the letter, on November 15,

    2018, indicated in the attached Exhibit B that Wilmington Trust was

    bringing a foreclosure proceeding and that it had scheduled a public auction

    foreclosure sale for 7th day of January, 2019 at 3:00 PM. Neither Orlans,

    Fay, Bank of America nor Wilmington Bank have sent Plaintiff a notice

    pursuant to the provisions of paragraph 22 of the mortgage and have not

    accelerated the note. Plaintiff has never been sent a default notice from the

    owner of the note or mortgage.

          The provisions in paragraph 22 of the mortgage were a condition

    precedent to the exercise of the power of sale of the mortgage. There was no

    compliance with the terms of the mortgage to exercise the statutory power of

    sale as indicated above. Any alleged exercise of the statutory power of sale

    to Plaintiff was defective because a default notice and a valid acceleration

    notice were never sent as required by paragraph 22 of the mortgage.      Fay

    mailed Plaintiff a letter dated December 12, 2017, which it claimed to be a

    default notice. A copy is attached as Exhibit C. This letter did not comply




                                           2
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 3 of 17 PageID #: 225



    with Paragraph 22 of my mortgage. Paragraph 22 (c) of the mortgage

    required a default notice which specified:


         (c) a date, not less than 30 days from the date the notice is given to
    Borrower, by which the default must be cured

           However this letter did not specify a particular date for the cure date.

    Instead it stated:

           To cure the default, you must pay the full amount of the default on
    this loan by 01/19/2018(or if said date falls on a Saturday, Sunday or legal
    holiday, then on the first business day thereafter.

           15.     Plaintiff was not provided a specific and unequivocal date to

    cure the loan. The mortgage required that Plaintiff be provided the following

    information:

          that failure to cure the default on or before the date specified in
    the notice may result in acceleration of the sums secured by this
    Security Instrument and sale of the Property.

                   This letter instead stated:

           Failure to cure the default on or before this date may result in
    acceleration of the sums secured by the Security Instrument, foreclosure by
    judicial proceeding where applicable, and sale of the property.

           The reference to foreclosure by judicial procedure indicates that Fay

    would commence a legal action against Plaintiff as provided by Rhode

    Island law. Later in the letter, Fay again indicated that the purpose of the

    letter was to eventually commence a foreclosure proceeding:


                                                 3
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 4 of 17 PageID #: 226




           If foreclosure proceedings are undertaken, we may pursue a
    deficiency judgment

            This notice referenced that failure to cure a default would result in a

    foreclosure proceeding, not an action in which the mortgagee could exercise

    the statutory power of sale. It was not strictly compliant with the terms of the

    mortgage for several reasons, thus rendering any nonjudicial foreclosure

    void.

    Strict compliance with the terms of the contract, is a condition precedent at

    indicated in the case of Cinq-Mars v. Travelers Ins. Co., 218 A.2d 467,

    471(R.I. 1966). In that case, the Court interpreted an insurance contract and

    held:


    It is, of course accepted law that compliance with such a policy condition is
    a condition precedent to an insurer's liability. Sherwood Ice Co. v. U.S.
    Casualty Co., 40 R.I. 268; 8 Appleman, Insurance Law & Practice, § 4732,
    p. 7.
            In the case of Haviland v. Simmons, 45 A.3d 1246 (R.I., 2012), the

    Rhode Island Supreme Court decided that if there was any ambiguity in a

    contract, that such issue had to be resolved at trial:

    Where an ambiguity exists in a provision of a contractual 1259*1259
    document, the construction of that provision is a question of fact."Fryzel v.
    Domestic Credit Corp., 120 R.I. 92, 98, 385 A.2d 663, 666 (1978)
    (citingGeary v. Hoffman, 98 R.I. 413, 417, 204 A.2d 302, 305 (1964);
    Russolino v. A. F. Rotelli & Sons, 85 R.I. 160, 163, 128 A.2d 337, 340
    (1957)). We are of the opinion that, although an express


                                            4
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 5 of 17 PageID #: 227



    agreement was entered into, based on our review of the contract in its
    entirety, an ambiguity exists concerning the terms of the agreement relative
    to the standard under which Haviland's reappointment is to be evaluated.
    Haviland, at pp. 1258-1259 The language in the mortgage, which was a
    condition precedent was not complied with by the Defendants.

            In the case of Abbenante v. Giampietro, 75 R.I. 349, 353, 66 A.2d

    501, 503 (1949), the Supreme Court review a notice case in which a specific

    date was not provided for a Notice to Quit. A question existed as whether the

    tenant had to quit on the next day after his tenancy terminated on February

    29, 1949. The Court held:

    We are unable to agree with this contention. If plaintiffs were demanding the
    premises freed of the existing tenancy at $25 a month defendant was entitled
    to an unequivocal notice to quit on the day next succeeding the last day of
    such tenancy.


    Thus the Court held that in a Notice case, for a notice to be effective it had

    to be unequivocal as to the time of compliance, which did not occur in this

    case.

            In the case of Hedco v. Blanchette, 763 A. 2d 639 (R.I., 2000), the

    Rhode Island Supreme Court upheld this principle when it held:

    In considering the sufficiency of a termination notice, we have repeatedly
    stated [**8] that "the important factor is whether the statute has been
    complied with and not whether the tenant has been misled by the notice
    given." Tate v. Peter Charles Reynolds, Inc., 622 A.2d 449, 450 (R.I. 1993)
    (per curiam) (citing De Luca v. Cinima, 72 R.I. 346, 350, 51 A.2d 369, 370-
    71 (1947)). Although a tenant may be clearly apprised of the termination of
    his lease, we have determined a notice to be fatally defective when it ordered
    the tenant to quit on the last day of his term instead of the first day following

                                            5
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 6 of 17 PageID #: 228



    it, Industrial Trade Unions of America v. Metayer, 69 R.I. 199, 203, 32 A.2d
    789, 790-91 (1943), or when it did not clearly indicate that an agent was
    acting on behalf of the landlord. Tate, 622 A.2d at 450.

    The Court held:

    Because service of a valid and proper notice to quit is a condition precedent
    to maintaining a trespass and ejectment action, plaintiff failed to properly
    invoke the jurisdiction of the court. See Abbenante v. Giampietro, 75 R.I.
    349, 353, 66 A.2d 501, 503 (1949) (holding that HN8 tenancy is not
    terminated without proper notice, regardless of landlord's intention).

    Thus the Court held that in a Notice case, for a notice to be effective it had

    to be unequivocal as to the time of compliance, which did not occur in this

    case.

            This Court, in Martins v. Federal Housing Finance Agency, No. 15-

    cv-235-M-LDA followed established Rhode Island law and held that strict

    compliance was required for paragraph 22 notices just like any other

    contracts. Martinsinvolved a Judicial Foreclosure in Federal Court. The

    Court held:

    In Rhode Island, if a contract contains a notice requirement, then a court
    construes that notice requirement as a condition precedent, which requires
    strict compliance. Cinq-Mars v. Travelers Ins. Co., 218 A.2d 467, 471 (R.I.
    1966) (requirement of written notice for a claim by the insured is a
    "condition precedent to the insurer's liability."); Ins. Co. of N. Am. v. Kayser-
    Roth Corp., No. C.A. PC 92-5248, 1999 WL 81366, at *22 (R.I. Super. July
    29, 1999) (stating that notice requirements are a condition precedent in
    insurance contracts); Dyer v.Ryder Student Transp. Servs., Inc., No. 98-
    4489, 1999 WL 395417, at *2 (R.I.Super. June 7, 1999) ("If notice by a
    tenant is not given to a landlord in accordance with the terms of the lease,
    the right to renew has been lost or has lapsed. . . .").
    Furthermore, Paragraph 22 of the Mortgage is a condition precedent, which
                                           6
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 7 of 17 PageID #: 229



    requires strict compliance, when a mortgagee seeks acceleration and
    foreclosure. In re Demers,511 B.R. 233, 238, 239 (Bankr. D.R.I. 2014)
    (holding that a notice omitting a borrower's right to go to court to contest
    acceleration was fatal, and that even if notice to go to court was
    ambiguously provided, that ambiguity must be construed against the drafter).

    Martins was quite specific:

    Defendants now seek to foreclose on the Property through an order from this
    Court, instead of non-judicially. The change of process for the foreclosure,
    however, does not alleviate compliance with the agreement they made in the
    Mortgage, including the Paragraph 22 notice requirements. Despite the fact
    that the judicial foreclosure statute, R.I. GEN. LAWS § 34-11-22, does not
    expressly require compliance with the Mortgage document, the Rhode Island
    Supreme Court has stated that "the right to exercise the power of sale in a
    mortgage is derived from contract, not statute," and that the power of sale
    "does not exist independently" from the mortgage agreement. Bucci v.
    Lehman Bros. Bank,FSB, 68 A.3d 1069, 1084, 1085 (R.I. 2013). Simply put,
    if a mortgagee agrees togive a certain notice before a foreclosure, it does not
    matter whether it is a judicial or non-judicial foreclosure. The mortgagee
    must do that which it agreed. Thus, this Court must review compliance with
    Paragraph 22 of the Mortgage as a matter of contract law, irrespective of
    whether Defendants are seeking judicial or nonjudicial foreclosure.

    This Court granted Summary Judgment to the homeowner stating:

    There is no genuine issue as to any material fact concerning whether Fannie
    Maecomplied with the Mortgage Agreement. It did not. At the least, the
    notices failed, on their face, to specify an exact date by which Ms. Martins
    could cure default, that she could reinstate the loan after acceleration, and
    that she has a right to bring court action. With respect to these elements of
    the notice, there is no plausible way that a jury could find for Defendants,
    and the notice is indeed material, as it determines whether Defendants have
    complied with the Mortgage Agreement.

    The Court also stated:

    In real estate contracts, when required notice fails to specify particular dates,
    inform the borrower of his or her right to reinstate a loan after acceleration,
    or inform the borrower of the ability to bring a court action to contest

                                            7
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 8 of 17 PageID #: 230



    acceleration or foreclosure, that notice is insufficient. In re Demers, 511
    B.R. at 239; Hedco, Ltd. v. Blanchette, 763 A.2d 639, 642, 643 (R.I. 2000)
    (failing to specify the termination date in a lease by providing the exact date
    by which tenant could pay was fatal to required notice); see also 55 Am. Jur.
    2d Mortgages § 539 ("Because .. . power to sell . . . by foreclosure sale is
    derived from the deed of trust and statute, strict compliance with the notice
    requirements is considered a prerequisite . . . and noncompliance with these
    requirements can render a foreclosure sale void.").

    Thus the defective default notice renders this attempt to foreclose void.

          PLAINTIFF WAS NOT PROVIDED A NOTICE OF
          FORECLOSURE COUNSELING 45 DAYS PRIOR TO THE
          MAILING OF THE NOTICE OF SALE

          As indicated by the Plaintiff’s affidavit, no earlier than September 27,

    2018, a purported Notice of Foreclosure Counseling was mailed to Plaintiff

    pursuant to R.I.G.L. 34-27-3.1. Thus thePlaintiff has not been provided a

    Notice of Foreclosure Counseling pursuant to the provisions of R.I.G.L 34-

    27-3.1, which states:


                 § 34-27-3.1. Foreclosure counseling.

    (a) No less than forty-five (45) days prior to initiating any foreclosure of real
    estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
    individual consumer mortgagor written notice of default and the mortgagee's
    right to foreclose by first class mail at the address of the real estate and, if
    different, at the address designated by the mortgagor by written notice to the
    mortgagee as the mortgagor's address for receipt of notices.

    (b) The written notice required by this section shall be in English and Spanish
    and, provided the same is then available, shall advise the mortgagor of the
    availability of counseling through HUD-approved mortgage counseling
    agencies and, the toll-free telephone number and website address maintained to
    provide information regarding no-cost HUD-approved mortgage counseling

                                            8
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 9 of 17 PageID #: 231



    agencies in Rhode Island. The written notice may also contain any other
    information required under federal law. A form of written notice meeting the
    requirements of this section shall be promulgated by the department of business
    regulation for use by mortgagees at least thirty (30) days prior to the effective
    date of this section. Counseling shall be provided at no cost to the mortgagee.

    (c) Failure of the mortgagee to provide notice to the mortgagor as provided
    herein shall render the foreclosure void, without limitation of the right of the
    mortgagee thereafter to reexercise its power of sale or other means of
    foreclosure upon compliance with this section. The mortgagee shall include in
    the foreclosure deed an affidavit of compliance with this section.

    (d) As used herein and in this chapter, the term "HUD" means the United States
    Department of Housing and Urban Development and any successor to such
    department.

          The statute requires that the notice be provided at least 45 days before

    the notice of sale is mailed, not that it be mailed.   Exhibit E is a letter

    mailed to Plaintiff from Troy Michigan, which was provided to her after

    October 1, 2018 by regular mail. This letter as indicated by her affidavit

    was provided too late as it at the best was received on October 2, which was

    44 days before the November 15, 2018 Notice of Sale.         Plaintiff was not

    provided this letter at least 45 days prior to the purported Notice of Sale,

    which was dated November 15, 2018. The statute provides that failure to

    provide the homeowner/Plaintiff with this letter at least forty five days

    before the Notice of Sale will render the sale void. Under Rhode Island law,

    she would thus be able to file an action to set aside the sale. Thus based on

    this issue, she has a likelihood of success in prevailing. Thus the Temporary



                                            9
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 10 of 17 PageID #: 232



    Restraining Order should be granted to maintain the status quo due to the

    defective notice.

    THE PLAINTIFF WAS NOT MAILED A NOTICE OF MEDIATION
    AS REQUIRED BY THE PROVISIONS OF R.I.G.L. 34-27-3.2

          As indicated by her affifavit, Plaintiff was not sent a Notice of

    Mediation from the purported mortgagor, Wilmington Trust pursuant to

    R.I.G.L 34-27-3.2. This statute provides:

           (d) The mortgagee shall, prior to initiation of foreclosure of real estate
    pursuant to § 34-27-4(b), provide to the mortgagor written notice at the
    address of the real estate and, if different, at the address designated by the
    mortgagor by written notice to the mortgagee as the mortgagor's address for
    receipt of notices, that the mortgagee may not foreclose on the mortgaged
    property without first participating in a mediation conference. Notice
    addressed and delivered as provided in this section shall be effective with
    respect to the mortgagor and any heir or devisee of the mortgagor.. .

           (m) No deed offered by a mortgagee as a result of a mortgage
    foreclosure action under power of sale shall be submitted to a city or town
    recorder of deeds for recording in the land evidence records of the city or town
    until and unless the requirements of this section are met. Failure of the
    mortgagee to comply with the requirements of this section shall render the
    foreclosure voidable, without limitation of the right of the mortgagee
    thereafter to re-exercise its power of sale or other means of foreclosure
    upon compliance with this section. The rights of the mortgagor to any redress
    afforded under the law are not abridged by this section. (emphasis added)

          Wilmington Trust claims to be the mortgagee and definitely did not

    send Plaintiff a Notice of Mediation as required by the Mediation Statute.

    This mortgagee had the obligation to mail a mediation notice pursuant to the

    clear and undisputed language of the statute. The mortgagee which seeks to


                                           10
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 11 of 17 PageID #: 233



    exercise nonjudicially must mail a Notice of Mediation as a precondition to

    the mailing of a Notice of Sale pursuant to R.I.G.L 34-27-4. This is a

    procedure which must be complied with by the mortgagee which seeks to

    avail itself and schedule a nonjudicial foreclosure. The language of the

    statute is undisputed that this is a prerequisite, which must be followed prior

    to mailing out such a notice of sale. Whatever a prior mortgagee did in the

    past has no relevance or bearing on this statute, which was amended

    effective July 1, 2018.

          This statute mandates a procedure prior to the initiation of a

    nonjudicial foreclosure. The preface of the statute makes it clear what the

    legislative intent behind the statute is:


    (a) Statement of policy. It is hereby declared that residential mortgage
    foreclosure actions, caused in part by unemployment and underemployment,
    have negatively impacted a substantial number of homeowners throughout the
    state, creating a situation that endangers the economic stability of many of the
    citizens of this state as the increasing numbers of foreclosures lead to increases
    in unoccupied and unattended buildings and the unwanted displacement of
    homeowners and tenants who desire to live and work within the state.

    (b) Purpose. The statutory framework for foreclosure proceedings is prescribed
    under the provisions of chapter 27 of this title. As the need for a mortgage
    mediation process has evolved, it is important for the state to develop a
    standardized, statewide process for foreclosure mediation rather than a process
    based on local ordinances that may vary from municipality to municipality. By
    providing a uniform standard for an early HUD-approved, independent
    counseling process in owner-occupied principal residence mortgage foreclosure
    cases, the chances of achieving a positive outcome for homeowners and lenders
    will be enhanced.

                                            11
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 12 of 17 PageID #: 234



    (c) Definitions. The following definitions apply in the interpretations of the
    provisions of this section unless the context requires another meaning:

    (1) "Default" means the failure of the mortgagor to make a timely payment of
    an amount due under the terms of the mortgage contract, which failure has not
    been subsequently cured.

    (2) "Department" means the department of business regulation.

    (3) "Good faith" means that the mortgagor and mortgagee deal honestly and
    fairly with the mediation coordinator with an intent to determine whether an
    alternative to foreclosure is economically feasible for the mortgagor and
    mortgagee, as evidenced by some or all of the following factors:

    (i) Mortgagee provided notice as required by this section;

    (ii) Mortgagee designated an agent to participate in the mediation
    conference on its behalf and with the authority to agree to a work-out
    agreement on its behalf;

    (iii) Mortgagee made reasonable efforts to respond in a timely manner to
    requests for information from the mediation coordinator, mortgagor, or
    counselor assisting the mortgagor;

    (iv) Mortgagee declined to accept the mortgagor's work-out proposal, if any,
    and the mortgagee provided a detailed statement, in writing, of its reasons for
    rejecting the proposal;

    (v) Where a mortgagee declined to accept the mortgagor's work-out proposal,
    the mortgagee offered, in writing, to enter into an alternative work-
    out/disposition resolution proposal that would result in net financial benefit to
    the mortgagor as compared to the terms of the mortgage.

    (4) "HUD" means the United States Department of Housing and Urban
    Development and any successor to such department.

    (5) "Mediation conference" means a conference involving the mortgagee and
    mortgagor, coordinated and facilitated by a mediation coordinator whose
    purpose is to determine whether an alternative to foreclosure is economically
    feasible to both the mortgagee and the mortgagor, and if it is determined that an
    alternative to foreclosure is economically feasible, to facilitate a loan workout
    or other solution in an effort to avoid foreclosure.

                                            12
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 13 of 17 PageID #: 235



    (6) "Mediation coordinator" means a person employed by a Rhode Island-
    based, HUD-approved counseling agency designated to serve as the unbiased,
    impartial, and independent coordinator and facilitator of the mediation
    conference, with no authority to impose a solution or otherwise act as a
    consumer advocate, provided that such person possesses the experience and
    qualifications established by the department.

    (7) "Mortgage" means an individual consumer first-lien mortgage on any
    owner-occupied, one (1)- to four (4)- unit residential property that serves as the
    mortgagor's primary residence.

    (8) "Mortgagee" means the holder of a mortgage, or its agent or employee,
    including a mortgage servicer acting on behalf of a mortgagee.

    (9) "Mortgagor" means the person who has signed a mortgage in order to
    secure a debt or other duty, or the heir or devisee of such person provided that:

    (i) The heir or devisee occupies the property as his or her primary residence;
    and

    (ii) The heir or devisee has record title to the property, or a representative of the
    estate of the mortgagor has been appointed with authority to participate in a
    mediation conference.

           This language indicates that the purpose of the statute is that a

    mortgagee cannot utilize the statutory power of sale without first mailing the

    mortgagor, who lives in the property, of the availability of mediation. There

    would be no logic to this statute if it meant that once a mortgagor has been

    provided a notice of mediation by another mortgagor, that the opportunity

    for mediation has ceased. Each mortgagee clearly must comply with the

    statute regardless of any prior mediation between the mortgagor and a prior

    mortgagee. There is no language in the statute which remotely indicates such

    an interpretation.

                                             13
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 14 of 17 PageID #: 236



          The Rhode Island Supreme Court in the case of In Re BH (No 2012-

    322, October 19, 2018) restated its long standing analysis for statutory

    construction:

           [W]e review questions of statutory interpretation de novo." State v.
    Hazard, 68 A.3d 479, 485 (R.I. 2013) (quoting Campbell v. State, 56 A.3d
    448, 454 (R.I. 2012)). In so doing, our ultimate goal is to give effect to the
    purpose of the act as intended by the Legislature. State v. Santos, 870 A.2d
    1029, 1032 (R.I. 2005). "[W]hen the language of a statute is clear and
    unambiguous, this Court must interpret the statute literally and must give the
    words of the statute their plain and ordinary meanings." Id. (quoting Accent
    Store Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I.
    1996)). If, however, the language of a statute is ambiguous, this Court turns
    to "our well-established maxims of statutory construction in an effort to
    glean the intent of the Legislature."[11]

          In Lawless v. Steward Health Care System, LLC, 894 F. 3d 9 (First

    Cir.,2018), the First Circuit cited similar principles:

           When statutory terms are "`plain and unambiguous' in their meaning,
    we view them as `conclusive as to legislative intent.'" Dorrian v. LVNV
    Funding, LLC, 479 Mass. 265, 94 N.E.3d 370, 375 (2018) (quoting Water
    Dep't of Fairhaven v. Dep't of Envtl. Prot., 455 Mass. 740, 920 N.E.2d 33,
    37 (2010)). If, however, the meaning of a statute is not readily apparent from
    its language, "[w]e look to the intent of the Legislature `ascertained from all
    its words ... considered in connection with the cause of [the statute's]
    enactment, the mischief or imperfection to be remedied and the main object
    to be accomplished, to the end that the purpose of its framers may be
    effectuated.'" Id. (quoting DiFiore v. Am. Airlines, Inc., 454 Mass. 486, 910
    N.E.2d 889, 893 (2009)).


          Case law in this Court has also made the same holding. In deciding

    the meaning of the statutory obligation in Rhode Island for disabled and



                                            14
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 15 of 17 PageID #: 237



    nondisabled students, this Court in H.S. et al v. R.I. Board of Education, 251

    S. Supp. 3d (D.R.I., 2017), analyzed the statute in a similar manner :

          [A] statute ordinarily will be construed according to its plain
    meaning."[19] Courts "examin[e] the plain meaning of the statutory language
    and consider[ ] the language in the context of the whole statutory scheme."[2


          This statutory scheme is quite clear. A mortgagee must provide

    mediation prior to mailing a Notice of Sale, provided that the loan is not in

    default prior to May 15, 2013. There is no provision in this law, which

    provides that a prior mortgagee’s compliance is somehow transferred to the

    mortgagee seeking to foreclose. The language is clear and ambiguous and is

    capable of only one interpretation:

          Mediation is mandatory in this case and it was not afforded the

    Plaintiff by the mortgagee seeking to exercise the statutory power of sale.

          The Plaintiff lives in the premises and the purported date of default on

    this loan is purportedly August, 2017. Since March, 2018, Fay Loan

    Servicing, LLC has refused to accept any payments of the Plaintiff and has

    mailed all the payments that she has made back to her. The mortgagee

    clearly did not send a mediation notice as required prior to mailing the notice

    of sale, not once by twice. Plaintiff has a substantial likelihood of success in

    the pending action, would otherwise suffer irreparable harm and can claim

    the greater hardship in the absence of an order, which will not disserve the
                                           15
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 16 of 17 PageID #: 238



    public interest if imposed. The failure of the Defendants to comply with the

    terms of the mortgage renders void any attempt to commence the alleged

    foreclosure by Statutory Power of Sale, without having the statutory ability

    to conduct this foreclosure.


           Fay, through its attorney Orlans PC, was notified of the defective

    nature of the foreclosure proceedings for failure to comply with the

    provisions of R.I.G.L 34-27-3.1 and R.I.G.L 34-27-3.2 but has refused to

    cancel this sale. These facts demonstrate that Plaintiff has a substantial

    likelihood of success. Likewise a foreclosure of her property by a party not

    entitled to foreclose on the property will cause Plaintiff irreparable harm,

    which hardship is greater than any hardship, which may be claimed by

    defendants. Such relief sought by Plaintiff will not disserve the public

    interest if imposed.Notice of this Motion has been sent to Defendants’

    attorney, Orlans, P.C.


          For this reason this Court should grant a Temporary Restraining

    Order and Preliminary Injunction Restraining and Enjoining Wilmington

    Trust, Fay or any other entity acting on their behalf from conducting,

    advertising or continuing a foreclosure sale at 177 Dexter Street,

    Providence, Rhode Island on January 7, 2019 or at any other time until there


                                           16
Case 1:19-cv-00005-MSM-PAS Document 6 Filed 01/03/19 Page 17 of 17 PageID #: 239



    has been compliance the terms of the mortgage, R.I.G.L 34-27-3.2 and

    R.I.G.L 34-27-3.1, pending a hearing on a Permanent Injunction. The

    statutory scheme was not complied by the Defendant and the Plaintiff has a

    strong likelihood of success.



                                                DOLORES CEPEDA
                                                By her Attorney


    January 3, 2019                             /s/ John B. Ennis

                                                JOHN B. ENNIS, ESQ. #2135
                                                1200 Reservoir Avenue
                                                Cranston, Rhode Island 02920
                                                (401) 943-9230
                                                Jbelaw75@gmail.com




                                        17
